Title: Thomas A. Pellet to Thomas Jefferson, 31 October 1814
From: Pellet, Thomas A.
To: Jefferson, Thomas


          sir,  Boston 31st Octr 1814
          I perceive by the letter in which you offer your Library to Congress, you have indulged yourself in a tirade against the “Vandalism” of the British, in burning the public buildings at Washington.—I think with you, that it was a shameful proceeding—but please to look at the enclosed official statement (publish’d in the Boston Daily Advertiser of the 29th Inst) and I am sure you will agree with me, that the conduct of our Officiers towards the innocent inhabitants of Canada, has been most shameful.—
          Thos A Pellet
        